*90The opinion of the court was delivered by
Dunton, J.
I. The plaintiff claims that the lease from Wilson to Marshall is inoperative after one year, except as to Wilson and his heirs : and therefore Wilson could have no lien by virtue of said lease, upon the hops in question, as against him, the plaintiff, the same having been raised upon the leased premises the second year of the occupancy of Marshall under said lease.
A deed or lease of lands for more than one year, when not acknowledged and recorded, is, by statute, ineffectual to hold such lands against any other person than the grantor and his heirs. See s. 7, c. 65, Gen. Sts. But as the hops in question were personal property, we fail to see how the title to the same was affected by the alleged infirmity in the lease.
Although the lease was for two years, and was neither acknowledged nor recorded, until just before the commencement of this suit, it was valid, as between the parties; and Wilson could thereby dispose of the crops to be grown or raised upon the leased premises, during the two years it had to run; and the title to the same, when harvested, could not, in any way, be affected by the alleged defective character of said lease. Wilson’s lien, therefore, upon the hops was valid as against an attaching creditor of Marshall. Smith v. Atkins, 18 Vt. 461; Bellows v. Wells, 36 Vt. 599.
When a lessee goes into possession of premises under such a lease as the one in question, and conforms to the terms of the same, it being valid as between the parties thereto, their rights are to be regulated and determined thereby, when there is no change in the title of the lessor, so long as such occupancy, under the same, continues. Town of Lemington v. Stevens, 48 Vt. 38. But such occupancy is liable, at law, to be terminated by the intervention of an attaching creditor or a grantee of the lessor. Staples v. Flint, 28 Vt. 794. The lessee, however, under certain circumstances, by invoking the aid of a court of .equity, might have the lease confirmed as against such attaching creditor or grantee. But the rights of the lessor under such a lease, cannot be affected by any intervening rights of an attaching creditor of the lessee who has only such title to the crops raised upon the *91leased premises as is given him by the lease. Were the lease wholly inoperative or void, then the crops would belong to the lessor, assuming that he is the owner of the leased premises ; and therefore the lessee could have no attachable interest therein.
II. It is also claimed by the plaintiff that, inasmuch as the case shows that the hops in question were worth more than enough to pay Wilson’s lien upon them, and satisfy the executions issued upon the judgments obtained upon the writs on which they were attached, the defendants ought to be held liable.
By the terms of the lease, the hops were “ holden to Wilson for the rent, taxes and insurance”; therefore, no part of the same could become Marshall’s except by'the consent of Wilson, until such rent, taxes and insurance were paid in full. Neither did Marshall have any attachable interest in the property, unless the lien of Wilson is to be regarded the same as a lien reserved, by the vendor, upon a conditional sale of personal property, and the hops were attachable, under s. 28 of c. 33, Gen. Sts. ; but as no attempt was made to comply with the terms of the statute, it is unnecessary for us to determine whether Marshall’s interest in the hops was attachable under the same, or whether this is a casus omissus, and such interest was not attachable under the circumstances of this case.

Judgment affirmed.